Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims 1-4 have been considered but are moot because the amended claims still do not overcome the prior art of record. The new ground of rejection (see below) has addressed the new limitations by new interpretation of the same reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zehong (CN 111811305) in view of Shin  (US 2020/0158445A1). Zehong discloses (figure 5) a thin type two phase fluid device comprising a first plate body (31) having a first face ( inner face), a second face (outer face) and a multiple bosses (33), the bosses being disposed on the first face and raised therefrom; a second plate body (32) having a capillary layer (34) on one face, the capillary layer (34) being attached to a surface of the second plate body (32) opposite to the first face of the first plate body; a polymer layer selectively connected with a surface of the first plate body or of the second plate body, the total thickness of the thin-type two phase fluid device being equal to or smaller than 0.25mm. Regarding the alternative limitation of “ selectively connect with a surface of one of the first plate body or of the second plate body”, the limitation is interpreted to require one surface of the plate to be connected with the polymer layer.  The alternative limitation does not exclude the polymer layer connects to both surfaces of the plates since the limitation does not require only one of the surface of the first or the second plate to be connected. (emphasis added in bold). Since Zehong discloses that the polymer layer ((2A) connects to the upper plate, it satisfies the requirement one of the alternative which is the upper plate to be connected to the polymer layer. 

 Regarding claims 1 and 2, Zehong does not disclose a nanometer capillary layer being formed from a mixture of multiple kinds of powder with different sizes (claim 1) by means of sintering, adhesion, spraying or printing (claim 2).  Shin discloses (figures 1-3 and paragraph 27) a flat type heat pipe that has a nanometer capillary layer on one face of the first or second plate (11a,11b), the nanometer capillary layer is formed from a mixture of multiple kinds of powders with different sizes in a slurry by sintering (particles having different average particle diameter, paragraph 27, line 15, and paragraphs 41-42)  for a purpose of obtaining a desired porosity or pore size for the capillary layer. (paragraph 27, lines 1-2). Regarding claim 3, the method of forming the device (painting, printing or adhesion), is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the product in the product by process claim is the same as or obvious from the polymer layer and the first plate body of the prior art, the claim is unpatentable even though the prior polymer layer and the first plate body was formed by a different process. 
     Regarding claim 4, Zehong discloses (figure 5) that the first and second plate bodies are overlapped and mated with each other to define an airtight chamber and the capillary layer being disposed in the airtight chamber, a working liquid being filled in the airtight chamber.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763